EXHIBIT 10.40

INDEMNIFICATION AGREEMENT

          This INDEMNIFICATION AGREEMENT (“Agreement”) is made on
_______________ between The TriZetto Group, Inc., a Delaware corporation (the
“Company”), and __________________ (“Indemnitee”), an officer and/or member of
the Board of Directors of the Company, and shall be effective concurrent with
the commencement of Indemnitee’s position as an officer and/or director of the
Company.

          WHEREAS, the Company desires the benefits of having Indemnitee serve
as an officer and/or director secure in the knowledge that expenses, liabilities
and losses incurred by him in his good faith service to the Company will be
borne by the Company or its successors and assigns in accordance with applicable
law; and

          WHEREAS, the Company desires that Indemnitee resist and defend against
what Indemnitee may consider to be unjustified investigations, claims, actions,
suits and proceedings which have arisen or may arise in the future as a result
of Indemnitee’s service to the Company notwithstanding that conditions in the
insurance markets may make directors’ and officers’ liability insurance coverage
unavailable or available only at premium levels which the Company may deem
inappropriate to pay; and

          WHEREAS, the parties believe it appropriate to memorialize and
reaffirm the Company’s indemnification obligations to Indemnitee and, in
addition, set forth the indemnification agreements contained herein;

          NOW, THEREFORE, in consideration of the mutual agreements herein
contained, the parties agree as follows:

          1.          Indemnification.  Indemnitee shall be indemnified and held
harmless by the Company to the fullest extent permitted by its Certificate of
Incorporation, Bylaws and applicable law, as the same exists or may hereafter be
amended, against all expenses, liabilities and loss (including attorneys’ fees,
judgments, fines, and amounts paid or to be paid in any settlement approved in
advance by the Company, such approval not to be unreasonably withheld)
(collectively, “Indemnifiable Expenses”) actually and reasonably incurred or
suffered by Indemnitee in connection with any present or future threatened,
pending or contemplated investigation, claim, action, suit or proceeding,
whether civil, criminal, administrative or investigative (collectively,
“Indemnifiable Litigation”), (i) to which Indemnitee is or was a party or is
threatened to be made a party by reason of any action or inaction in
Indemnitee’s capacity as a director or officer of the Company, or (ii) with
respect to which Indemnitee is otherwise involved by reason of the fact that
Indemnitee is or was serving as a director, officer, employee or agent of the
Company, or of any subsidiary or division, or is or was serving at the request
of the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise.  Notwithstanding the
foregoing, Indemnitee shall have no right to indemnification for expenses and
the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended.

          2.          Interim Expenses.  The Company agrees to pay Indemnifiable
Expenses incurred by Indemnitee in connection with any Indemnifiable Litigation
in advance of the final disposition thereof, provided that Indemnitee undertakes
and agrees to repay to the Company any and all amounts so advanced promptly and
in any event within thirty (30) days after the disposition, including any
appeals, of such Indemnifiable Litigation, but only to the extent that
Indemnitee is ultimately found not entitled to be indemnified by the Company
under the Bylaws of the Company and Section 145 of the General Corporation Law
of the State of Delaware, or other applicable law.  This Section shall not
affect in any manner rights which Indemnitee may have against the Company, any
insurer or any other person to seek indemnification for or reimbursement of any
expenses referred to herein or any judgment which may be rendered in any
litigation or proceeding.

          3.          Procedure for Making Demand.  Indemnitee shall, as a
condition precedent to his right to be indemnified under this Agreement, give
the Company notice in writing as soon as practicable of any claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement.  Notice to the Company shall be directed to the Chief Executive
Officer of the Company at the address set forth in Section 10 hereof (or such
other address as the Company shall designate in writing to Indemnitee).  Notice
shall be deemed received three business days after the date postmarked and sent
by certified or registered mail, properly addressed; otherwise notice shall be
deemed received when such notice shall actually be



--------------------------------------------------------------------------------

received by the Company.  In addition, Indemnitee shall give the Company such
information and cooperation as it may reasonably require and as shall be within
Indemnitee’s power.  Any indemnification provided for in Section 1 shall be made
no later than forty-five (45) days after receipt of the written request of
Indemnitee.

          4.          Failure to Indemnify.

                        (a)          If a claim under this Agreement, or any
statute, or under any provision of the Company’s Certificate of Incorporation or
Bylaws providing for indemnification, is not paid in full by the Company, within
forty-five (45) days after a written request for payment thereof has been
received by the Company, Indemnitee may, but need not, at any time thereafter
bring an action against the Company to recover the unpaid amount of the claim
and, subject to Section 11 of this Agreement, if successful in whole or in part,
Indemnitee shall also be entitled to be paid for the expense (including
attorneys’ fees) of bringing such action.

                       (b)          It shall be a defense to such action (other
than an action brought to enforce a claim for expenses incurred in connection
with any action, suit or proceeding in advance of its final disposition) that
Indemnitee has not met the standard of conduct which make it permissible under
applicable law for the Company to indemnify Indemnitee for the amount claimed,
but the burden of proving such defense shall be on the Company and Indemnitee
shall be entitled to receive interim payments of interim expenses pursuant to
Section 2 hereof unless and until such defense may be finally adjudicated by
court order or judgment from which no further right of appeal exists.  It is the
parties’ intention that if the Company contests Indemnitee’s right to
indemnification, the question of Indemnitee’s right to indemnification shall be
for the court to decide, and neither the failure of the Company (including its
board of directors, independent legal counsel, or its stockholders) to have made
a determination that indemnification of Indemnitee is proper in the
circumstances because Indemnitee has met the applicable standard of conduct
required by applicable law, nor an actual determination by the Company
(including its board of directors, any committee or subgroup of the board of
directors, independent legal counsel, or its stockholders) that Indemnitee has
not met such applicable standard of conduct, shall create a presumption that
Indemnitee has or has not met the applicable standard of conduct.

          5.          Notice to Insurers.  If, at the time of the receipt of a
notice of a claim pursuant to Section 3 thereof, the Company has director and/or
officer liability insurance in effect, the Company shall give prompt notice of
the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.

          6.          Retention of Counsel.  In the event that the Company shall
be obligated to pay Indemnifiable Expenses as a result of any proceeding against
Indemnitee, the Company, if appropriate, shall be entitled to assume the defense
of such proceeding, with counsel approved by Indemnitee, which approval shall
not be unreasonably withheld, upon the delivery to Indemnitee of written notice
of its election to do so.  After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by that Indemnitee with respect to that same
proceeding, provided that (i) Indemnitee shall have the right to employ his or
her counsel in any such proceeding at Indemnitee’s expense, and (ii) if (A) the
employment of counsel by Indemnitee has been previously authorized by the
Company, (B) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense, or (C) the Company shall not, in fact, have employed counsel to
assume defense of such proceeding, then the fees and expenses of Indemnitee’s
counsel shall be at the expense of the Company.

          7.          Successors.  This Agreement establishes contract rights
which shall be binding upon, and shall inure to the benefit of, the successors,
assigns, heirs and legal representatives of the parties hereto.

          8.          Mutual Acknowledgment.  Both the Company and Indemnitee
acknowledge that in certain instances, Federal law or applicable public policy
may prohibit the Company from indemnifying its directors and officers under this
Agreement or otherwise.  Indemnitee understands and acknowledges that the
Company may be required in the future to undertake to the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right

2



--------------------------------------------------------------------------------

under public policy to indemnify Indemnitee, and, in that event, the
Indemnitee’s rights and the Company’s obligations hereunder shall be subject to
that determination.

          9.          Contract Rights Not Exclusive.  The contract rights
conferred by this Agreement shall be in addition to, but not exclusive of, any
other right which Indemnitee may have or may hereafter acquire under any
statute, provision of the Company’s Certificate of Incorporation or Bylaws,
agreement, vote of shareholders or disinterested directors, or otherwise.

          10.          Indemnitee’s Obligations.  The Indemnitee shall promptly
advise the Company in writing of the institution of any investigation, claim,
action, suit or proceeding which is or may be subject to this Agreement and keep
the Company generally informed of, and consult with the Company with respect to,
the status of any such investigation, claim, action, suit or proceeding. 
Notices to the Company shall be directed to The TriZetto Group, Inc., 567 San
Nicolas Drive, Suite 360, Newport Beach, California 92660, Attn:  Chief
Executive Officer (or other such address as the Company shall designate in
writing to Indemnitee).  Notice shall be deemed received three days after the
date postmarked if sent by certified or registered mail, properly addressed.  In
addition, Indemnitee shall give the Company such information and cooperation as
it may reasonably require and as shall be within Indemnitee’s power.

          11.          Attorneys’ Fees.  In the event that any action is
instituted by Indemnitee under this Agreement to enforce or interpret any of the
terms hereof, Indemnitee shall be entitled to be paid all court costs and
expenses, including reasonable attorneys’ fees, incurred by Indemnitee with
respect to such action, unless as a part of such action, a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
as a basis for such action were not made in good faith or were frivolous.  In
the event of an action instituted by or in the name of the Company under this
Agreement, or to enforce or interpret any other terms of this Agreement,
Indemnitee shall be entitled to be paid all court costs and expenses, including
attorneys’ fees, incurred by Indemnitee in defense of such action (including
with respect to Indemnitee’s counterclaims and cross-claims made in such
action), unless as a part of such action the court determines that each of
Indemnitee’s material defenses to such action were made in bad faith or were
frivolous.

          12.          Severability.  Should any provision of this Agreement, or
any clause hereof, be held to be invalid, illegal or unenforceable, in whole or
in part, the remaining provisions and clauses of this Agreement shall remain
fully enforceable and binding on the parties.

          13.          Modification and Waiver.  No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether of not similar) nor shall such waiver constitute a continuing waiver.

          14.          Choice of Law.  The validity, interpretation, performance
and enforcement of this Agreement shall be governed by the laws of the State of
Delaware.

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first written above.

 

THE TRIZETTO GROUP, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Its:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

INDEMNITEE

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

3